DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on 04/09/2021:
claims 1,3-7,9-10,12-13,17-18,20,22-24 and 28-29 remain pending in the application
all prior art grounds of rejection are withdrawn in light of the amendment to claim 1 
new grounds of rejection are presented herein
Claim Interpretation
Using the broadest reasonable interpretation of “nanocomposite” wherein nanocomposites are materials that incorporate nanosized particles into a matrix of standard material [AzoNano, pg. 2, para 1]), examiner will interpret a nanocomposite material to comprise at least one nano-sized component within a bulk matrix. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 9, the claim recites the limitation “the composition of claim 8 " in line 1 although claim 8 has been canceled by applicant. It appears claim 9 is further limiting the size of the metal nanoparticles disclosed in claim 1. Thus, the examiner will interpret claim 9 to read “the composition of claim 1”. Similarly, claim 10 recites the limitation “the composition of claim 8 " in line 1. It appears claim 10 is further limiting the metal nanoparticles disclosed in claim 1 to be ZnO. Thus, the examiner will interpret claim 10 to read “the composition of claim 1”.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milani et al (“Fate of Zinc Oxide Nanoparticles Coated onto Macronutrient Fertilizers in an Alkaline Calcareous Soil”, 2015, doi:10.1371/journal.pone.0126275) as evidenced by Mosaic Crop Nutrition (“Monoammonium Phosphate”, 2021, accessed from www.cropnutrition.com, referenced hereinafter as “Mosaic”) regarding claim 3, University of Minnesota Extension (“Fertilizer urea”, 2021, accessed from www.extensions.umn.edu referenced hereinafter as “UMN” ) regarding claim 4. 

Regarding claims 1 and 10, Milani et al teaches a nanocomposite composition comprising nitrogen, phosphorous and potassium, wherein the composition further comprises metal oxide nanoparticles
(Milani et al teaches a nano monoammonium phosphate fertilizer (NanoMAP) (e.g. nanocomposite) comprising nanoparticulate ZnO (e.g. metal oxide nanoparticles) [pg. 3, para 4] and MAP granules, wherein MAP comprises nitrogen and phosphorus [pg. 4, para 1, lines 5-7]). 

Regarding claim 3, Milani et al teaches a nanocomposite composition of claim 1, wherein the nanocomposite comprises at least about 50% available phosphorus
(the NanoMAP fertilizer of Milani et al comprises MAP granules which comprise 48-61% and is most commonly present at 52% evidenced by Mosaic [pg. 1, section “ Production”, last sentence; section “Chemical Properties”, row 2]).

Regarding claim 4, Milani et al teaches a nanocomposite composition of claim 1, wherein the nanocomposite comprises at least about 20% nitrogen
(Milani et al also teaches a nano urea fertilizer (NanoUrea) (e.g. nanocomposite) comprising nanoparticulate ZnO (e.g. metal oxide nanoparticles) [pg. 3, para 4] and urea granules; wherein urea granules comprise nitrogen  [pg. 4, para 1, lines 8-10] in amounts of 46% as evidenced by UMN [pg. 1, “Quick Facts”]).

Regarding claim 7, Milani et al teaches a nanocomposite composition of claim 1, wherein the nanocomposite further comprises macronutrients and/or micronutrients
(Milani et al teaches coating macronutrient fertilizers with ZnO [abstract, last sentence], wherein Zn is a micronutrient [Introduction, pg. 2, line 1]).  

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryang (US 2007/0167554 A1).
Regarding claim 1, Ryang teaches a nanocomposite composition comprising potassium, wherein the composition further comprises metal oxide nanoparticles 
(Ryang teaches a nanocomposite comprising a metal phosphate nanoparticle that includes potassium phosphate [0064, lines 1-7] and a metal oxide nanoparticle [abstract]).

Regarding claim 6, Ryang teaches a nanocomposite composition of claim 1, wherein the nanocomposite is about 100 nm
(Ryang teaches the nanocomposite size of about 100 nm [0111, pg. 14, line 1]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ryang et al (US 2007/0167554 A1).
Regarding claim 5, Ryang teaches a nanocomposite composition of claim 1, wherein the nanocomposite comprises at least about 20% potassium
(Ryang teach an embodiment comprising 0.001-80% by weight of at least one of the metal phosphate nanoparticle, amongst other components [0066, lines 1-6]; lacking evidence of criticality for the potassium concentration in the disclosure, Ryang’s encompassing teaching of  up to 80% makes obvious the claimed range. Moreover,  “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” [MPEP 2144.05].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Milani et al (“Fate of Zinc Oxide Nanoparticles Coated onto Macronutrient Fertilizers in an Alkaline Calcareous Soil”, 2015, doi:10.1371/journal.pone.0126275).
Regarding claim 9, Milani et al teaches a nanocomposite composition of claim 1, wherein the metal or metal oxide nanoparticles are about 25 nm
(Milani et al teaches the ZnO nanoparticles have a size of 20 nm [pg. 3, “Materials and Methods", lines 1-2]; one of skill in the art would understand the value “about 25 nm” includes values slightly above and slightly below 25 nm, including Milani’s 20 nm; thus a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art [see MPEP 2144.05]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANDA GARLEY/				/JENNIFER A SMITH/Examiner, Art Unit 1731     				Primary Patent Examiner, Art Unit 1731